[J-5-2022] [MO: Wecht, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


    IN RE: APPEAL OF THE APRIL 24, 2018          :   No. 80 MAP 2021
    DECISION OF THE CHARLESTOWN                  :
    TOWNSHIP ZONING HEARING BOARD                :   Appeal from the Order of
    DENYING THE CHALLENGE OF                     :   Commonwealth Court at No. 826 CD
    CHARLESTOWN OUTDOOR, LLC TO THE              :   2019 dated January 21, 2021,
    VALIDITY OF THE ZONING                       :   reconsideration denied March 15,
    ORDINANCE'S EXCLUSION OF                     :   2021, affirming the Order of the
    OUTDOOR ADVERTISING BILLBOARDS               :   Chester County Court of Common
                                                 :   Pleas, Civil Division, at No. 2018-
                                                 :   05282-ZB dated June 13, 2019.
    APPEAL OF: CHARLESTOWN                       :
    OUTDOOR, LLC                                 :   ARGUED: March 8, 2022


                                  DISSENTING OPINION


JUSTICE BROBSON                                         DECIDED: August 16, 2022


         I respectfully dissent. In my view, Charlestown Township (Township) Zoning

Ordinance 125-2004 (Zoning Ordinance) is invalid as it relates to billboard use because

67 Pa. Code § 445.4 preempted the Zoning Ordinance pursuant to Section 603(b) of the

Pennsylvania Municipalities Planning Code (MPC),1 when the Department of

Transportation (DOT) completed construction of the interchange in 2011. As a result, the

Zoning Ordinance does not permit billboard use anywhere within the Township. Given

that the Township is part of a multimunicipal comprehensive plan and the participating

municipalities have not adopted a joint municipal zoning ordinance, Section 916.1(h) of

the MPC, 53 P.S. § 10916.1(h)2 is implicated.


1   Act of July 31, 1968, P.L. 805, as amended, 53 P.S. § 10603(b).
2   Added by the Act of December 21, 1988, P.L. 1329.
        Section 916.1(h) provides a defense to a substantive validity challenge where a

municipality is part of a multimunicipal comprehensive plan and the use at issue is

available in a participating municipality’s zoning district. The Township’s Zoning Hearing

Board (ZHB) and the Court of Common Pleas of Chester County (common pleas) both

concluded in the instant matter that Section 916.1(h) precluded the substantive validity

challenge of Charlestown Outdoor, LLC (Outdoor). Although Outdoor preserved an issue

relative to Section 916.1(h) on appeal to the Commonwealth Court, the Commonwealth

Court did not reach this issue. Accordingly, I would vacate the Commonwealth Court’s

decision on the ground that the Zoning Ordinance is preempted and, therefore, invalid as

it relates to billboard use and remand for the Commonwealth Court to assess whether the

Zoning Ordinance is exclusionary relative to Section 916.1(h).

                               I. MPC and Conflict Preemption

        The MPC is enabling legislation that empowers municipalities to provide for the

general welfare of its constituents by “guid[ing] uses of land and structures, type and

location of streets, public grounds and other facilities” and by “protecting amenity,

convenience, future governmental, economic, practical, and social and cultural facilities,

development and growth, as well as the improvement of governmental processes and

functions.” Section 105 of the MPC, 53 P.S. § 10105; Wilson v. Plumstead Twp. Zoning

Hearing Bd., 936 A.2d 1061, 1064 (Pa. 2007). To achieve that purpose, the MPC

authorizes municipalities, inter alia, to enact and enforce zoning ordinances.

Sections 601 and 603 of the MPC, 53 P.S. §§ 10601, 10603. Such authority, however,

is not limitless. Rather, a municipality’s power to regulate through zoning ordinances may

be forestalled under the MPC3 where other federal or state regulation is in effect.


3   53 P.S. §§ 10101-11202.



                              [J-5-2022] [MO: Wecht, J.] - 2
       Specifically, Section 603(b) of the MPC,4 provides, in pertinent part, that “[z]oning

ordinances, except to the extent that . . . regulation of other activities are preempted by

other [f]ederal or [s]tate laws[,] may permit, prohibit, regulate, restrict and determine: . . .

[s]ize, height, bulk, location, erection, construction, repair, maintenance, alteration,

razing, removal and use of structures.” A “structure,” as defined by the MPC, includes

“any man-made object having an ascertainable stationary location on or in land or water,

whether or not affixed to the land.” Section 107 of the MPC, 53 P.S. § 10107. This

definition inarguably includes billboards. Thus, a municipality’s zoning ordinance may

regulate the use, location, or erection of billboards pursuant to Section 603(b) unless such

ordinance is preempted by federal or state law.

       Relevant here, the conflict preemption doctrine is applicable where “simultaneous

compliance with both [a] local ordinance and [a] state statute is impossible” or where the

local enactment “stands as an obstacle to the execution of the full purposes of the statute.”

Hoffman Mining Co., Inc. v. Zoning Hearing Bd. of Adams Twp., Cambria Cnty., 32 A.3d

587, 594 (Pa. 2011). Indeed, “[t]he [conflict] preemption doctrine establishes a priority

between potentially conflicting laws enacted by various levels of government. Under this

doctrine, local legislation cannot permit what a state statute or regulation forbids or

prohibit what state enactments allow.” Huntley & Huntley, Inc. v. Borough Council of the

Borough of Oakmont, 964 A.2d 855, 862 (Pa. 2009). Where such conflict exists, the

conflicting aspect of the local ordinance is rendered invalid. See Hoffman, 32 A.3d at 594.

Nonetheless, “[w]here an ordinance conflicts with a statute, the will of the municipality as

expressed through an ordinance will be respected unless the conflict between the statute

and the ordinance is irreconcilable.” Id. (quoting City Council of Bethlehem v. Marcincin,

4Section 603 of the MPC, titled “Ordinance provisions,” generally concerns what zoning
ordinances may regulate, contain, and must provide, both individually and in relation to a
multimunicipal comprehensive plan.


                               [J-5-2022] [MO: Wecht, J.] - 3
515 A.2d 1320, 1326 (Pa. 1986)).            Further, a municipality may enact “additional

regulations in aid and furtherance of the purpose of the general law as may seem

appropriate to the necessities of the particular locality and which are not . . .

unreasonable.”     Id. at 595.    Accordingly, only where there is such material conflict

between a state and local enactment, and the local enactment does not reasonably

further the purpose of the state law, will the conflict preemption doctrine apply and render

the local enactment invalid. See id.

       The conflict preemption doctrine applies equally to state regulations enacted in

furtherance of state statutes. See UGI Utils., Inc. v. City of Reading, 179 A.3d 624, 629

(Pa. Cmwlth. 2017) (“Preemption is not limited to state statutes; both state statutes and

state regulations may preempt local ordinances.”). For example, in UGI Utilities, the

Commonwealth Court found that a municipality’s zoning ordinance conflicted with

regulations promulgated by the Pennsylvania Public Utility Commission (PUC) because

the ordinance stood as an obstacle to the express purpose of the PUC’s regulations that

utilities maintain discretion in the location of gas meters in historic districts. As a result of

the conflict, the Commonwealth Court held that the PUC’s regulations preempted the

zoning ordinance, and the court enjoined the municipality from enforcing it. UGI Utils.,

179 A.3d at 630-32.

       Similarly, in Liverpool Township v. Stephens, 900 A.2d 1030 (Pa. Cmwlth. 2006),

the Commonwealth Court found that a municipality’s zoning ordinance imposed

requirements that conflicted with and exceeded the standards imposed by regulations

promulgated by Pennsylvania’s Department of Environmental Protection (DEP) pursuant

to the Solid Waste Management Act.5            Because the ordinance imposed geological

5 Act of July 7, 1980, P.L. 380, 35 P.S. §§ 6018.101-.1003, repealed insofar as
inconsistent with the Low-Level Radioactive Waste Disposal Act, Act of February 9, 1988,
P.L. 380, 35 P.S. §§ 7130.101-.905. See 35 P.S. § 7130.905(b).


                                 [J-5-2022] [MO: Wecht, J.] - 4
standards that were stricter than DEP’s regulations, the Commonwealth Court concluded

that DEP’s regulations preempted the ordinance because local ordinances must not

“prohibit what state enactments allow.” Liverpool Twp., 900 A.2d at 1036-37 (quoting

Duff v. Northampton Twp., 532 A.2d 500, 504 (Pa. Cmwlth. 1987) (emphasis omitted),

aff’d, 550 A.2d 1319 (Pa. 1988)).

                                            II. Analysis

                                          a. Preemption

         Here, the Zoning Ordinance, as amended in 2004, provides for billboard use in the

B-1 zoning district subject to a 5-foot setback. Billboards are not permitted elsewhere in

the Township.       The Township’s authority to regulate billboard use stems from

Section 603(b) of the MPC, and, thus, the Zoning Ordinance is subject to the preemption

principles enumerated therein. DOT is “authorized to promulgate rules and regulations

governing outdoor advertising devices” pursuant to Section 6 of the Outdoor Advertising

Control Act of 1971,6 36 P.S. § 2718.106. The DOT regulation at issue here was

promulgated thereunder and provides, in pertinent part, that “no structure may be erected

adjacent to or within 500 feet of an interchange.” 67 Pa. Code § 445.4(b)(2)(i). In 2011,

DOT completed construction of an interchange directly adjacent to the B-1 zoning district,

which triggered application of 67 Pa. Code § 445.4(b)(2)(i).

         Notably, the parties and the Majority agree that the imposition of DOT’s regulation

“effectively prohibits billboards anywhere in the B-1 zoning district.”         (Majority Op.

at 3 (emphasis added).) Indeed, the Township and the Majority essentially take the

position that, despite that the erection of a billboard has been rendered impossible in the

B-1 zoning district by DOT’s intervening regulation, the Township simply bears no

constitutional    responsibility    to   rezone   or   afford   Outdoor   site-specific   relief.


6   Act of December 15, 1971, P.L. 596.


                                   [J-5-2022] [MO: Wecht, J.] - 5
(See Appellee’s Br. at 13-14; Majority Op. at 18, 22.) Disregarding temporarily any relief

the Township may be required to afford Outdoor, which will be discussed in more detail

below, the Township and the Majority clearly concede in their position that DOT’s

regulation and the Zoning Ordinance irreconcilably conflict.          Moreover, the Zoning

Ordinance does not further any “general purpose” of DOT’s regulation that would suggest

that it is otherwise permissible. To the contrary, the Zoning Ordinance clearly “permit[s]

what [the] state . . . regulation forbids”—i.e., the erection of a billboard within 500 feet of

a state interchange.7 Huntley, 964 A.2d at 862. Accordingly, because “simultaneous

compliance with both the local ordinance and the state [regulation] is impossible,” the

Zoning Ordinance as it relates to billboard use is preempted by DOT’s regulation and is

invalid. Hoffman, 32 A.3d at 594.

                  b. De Jure Exclusion and Section 916.1 of the MPC

       The right to the enjoyment of private property in Pennsylvania is protected by

Article I, Section 1 of the Pennsylvania Constitution,8 and “governmental interference with

this right is circumscribed by the due process provisions of the Fifth and Fourteenth

Amendments to the United States Constitution.” Twp. of Exeter v. Zoning Hearing Bd. of

Exeter Twp., 962 A.2d 653, 659 (Pa. 2009) (quoting Hopewell Twp. Bd. of Supervisors v.

Golla, 452 A.2d 1337, 1341 (Pa. 1982)). A de jure exclusion occurs where a zoning

ordinance totally excludes a legitimate use of property. Id. While municipalities, pursuant

7 Section 13 of the Outdoor Advertising Control Act, 36 P.S. § 2718.113, further provides
that “[n]othing in this [A]ct shall be construed to abrogate or affect the provisions of any
lawful ordinance, regulation, or resolution which are more restrictive than the provisions
of this [A]ct.” (Emphasis added.) As noted, however, the Zoning Ordinance is more
permissive than DOT’s regulation in that the Zoning Ordinance permits what DOT’s
regulation forbids.
8 Article I, Section 1 of the Pennsylvania Constitution provides: “All men are born equally
free and independent, and have certain inherent and indefeasible rights, among which
are those of enjoying and defending life and liberty, of acquiring, possessing and
protecting property and reputation, and of pursuing their own happiness.”


                               [J-5-2022] [MO: Wecht, J.] - 6
to their police power, may reasonably limit billboard use through zoning ordinances to

protect or preserve public health, safety, welfare, and morality, “billboards are not

objectionable per se, [and] a blanket prohibition on billboards without justification cannot

pass constitutional muster.” Id. at 659-60 (footnote omitted).

       This principle was exemplified in Appeal of Girsh, 263 A.2d 395 (Pa. 1970), where

this Court concluded that a zoning ordinance that did not provide for apartments

anywhere within a township was unconstitutional, despite that the zoning ordinance did

not explicitly prohibit apartments, and the landowner that challenged the ordinance could

have obtained a variance to build an apartment building. Girsh, 263 A.2d at 396-99. In

so doing, this court likened the matter to the reasoning set forth in Exton Quarries, Inc. v.

Zoning Board of Adjustment of West Whiteland Township, 228 A.2d 169 (Pa. 1967), that

“[t]he constitutionality of zoning ordinances which totally prohibit legitimate businesses

from an entire community should be regarded with particular circumspection.” Girsh,

263 A.2d at 397 (quoting Exton, 228 A.2d at 179).

       Based on the foregoing principles, it would appear that the Zoning Ordinance is de

jure exclusionary of billboards, at least to the extent we examine zoning districts whose

municipalities are not part of a multimunicipal comprehensive plan. This is because the

Zoning Ordinance is invalid as it relates to billboard use in the B-1 zoning district, and the

parties agree that the Zoning Ordinance does not permit billboard use elsewhere in the

Township. The Township also has not set forth any reasons pertaining to the preservation

of public health, safety, welfare, or morality to justify the total exclusion of billboard use.

See Exeter, 962 A.2d at 659. Rather, the Township’s sole contention is that forcing

municipalities to constantly rezone as a result of intervening state or federal regulation is

overly burdensome and unworkable. While that may be true, in my view it does not justify

the total exclusion of a legitimate use in a municipality.




                               [J-5-2022] [MO: Wecht, J.] - 7
      Thus, we must consider Section 916.1(h) of the MPC, which provides:
      Where municipalities have adopted a multimunicipal comprehensive plan
      pursuant to Article XI[9] but have not adopted a joint municipal ordinance
      pursuant to Article VIII-A[10] and all municipalities participating in the
      multimunicipal comprehensive plan have adopted and are administering
      zoning ordinances generally consistent with the provisions of the
      multimunicipal comprehensive plan and a challenge is brought to the validity
      of a zoning ordinance of a participating municipality involving a proposed
      use, then the zoning hearing board or governing body, as the case may be,
      shall consider the availability of uses under zoning ordinances within the
      municipalities participating in the multimunicipal comprehensive plan within
      a reasonable geographic area and shall not limit its consideration to the
      application of the zoning ordinance on the municipality whose zoning
      ordinance is being challenged.
(Emphasis and footnotes added). Accordingly, this provision establishes a potential

defense to a substantive validity challenge where a municipality participates in a

multimunicipal comprehensive plan and the use at issue is available “within a reasonable

geographic area” in a participating municipality’s zoning district. 53 P.S. § 10916.1(h);

see also In re Petition of Dolington Land Grp., 839 A.2d 1021, 1028 (Pa. 2003) (observing

that Section 916.1(h) requires broadened perspective concerning availability of land uses

under challenged zoning provisions and multimunicipal comprehensive plan).

      Presently, the Township adopted the Phoenixville Comprehensive Regional Plan

(Plan) in 2008, which is a multimunicipal comprehensive plan enacted pursuant to

Article XI of the MPC. (Appellant’s Br., Ex. C, ZHB Decision at 4.) Schuylkill Township,

Phoenixville Borough, East Pikeland Township, West Pikeland Township, and West

Vincent Township also participate in the Plan and make up the Phoenixville Regional




9 Article XI of the MPC, pertaining to intergovernmental cooperative planning and
implementation agreements, is set forth at 53 P.S. §§ 11101-11107.
10Article VIII-A of the MPC, pertaining to joint municipal zoning, is set forth at 53 P.S.
§§ 10801-a-10821-a.



                             [J-5-2022] [MO: Wecht, J.] - 8
Planning Committee.11 In rejecting Outdoor’s substantive validity challenge, the ZHB

concluded, inter alia, that these participating municipalities have independent zoning

ordinances that are generally consistent with the Plan. (Id. at 5.) Further, the ZHB

explained that Schuylkill Township, Phoenixville Borough, and East Pikeland Township

all permit billboard use roughly within 5 miles from the Township’s B-1 zoning district,

which was sufficient for the ZHB to hold that billboard use was permitted by the

municipalities “within a reasonable geographic area” pursuant to Section 916.1(h) of

the MPC. (Id. at 5-6.) Accordingly, the ZHB held that Outdoor’s substantive validity

challenge was precluded pursuant to Section 916.1(h). (Id.)

      Outdoor appealed the ZHB’s decision to common pleas, challenging, inter alia, the

ZHB’s conclusion that Section 916.1(h) of the MPC precluded Outdoor’s substantive

validity challenge because billboard use was permitted by participating municipalities

within a reasonable geographic area of the B-1 zoning district. (Appellant’s Br., Ex. D,

Trial Ct. Op. at 4.) Common pleas affirmed the ZHB’s decision in this regard, however,

opining that the ZHB’s conclusion regarding Section 916.1(h) was adequately supported

by the testimony of the Township’s expert witness, which the ZHB chose to credit over

the expert witness offered by Outdoor. (Id. at 7-8, 10-11.)

      Outdoor subsequently appealed to the Commonwealth Court, again arguing that

Section 916.1(h) of the MPC did not preclude its substantive validity challenge. Given

the Commonwealth Court’s disposition that the Zoning Ordinance was not exclusionary,

however, the Commonwealth Court found it unnecessary to reach the merits of Outdoor’s

appeal pertaining to Section 916.1(h). In re Appeal of the April 24, 2018 Decision of the

Charlestown Twp. Zoning Hearing Bd. (Pa. Cmwlth., No. 826 C.D. 2019, filed


11 See https://www.phoenixville.org/339/Phoenixville-Regional-Planning-Committee (last
visited, Aug. 15, 2022).


                             [J-5-2022] [MO: Wecht, J.] - 9
Jan. 21, 2021), slip op. at 24 n.12 (“Given our disposition, it is unnecessary to reach

[Outdoor]’s arguments related to whether Section 916.1(h) of the MPC applies[.]”). In its

Petition for Allowance of Appeal filed with this Court, Outdoor similarly raised the issue

that Section 916.1(h) does not preclude its substantive validity challenge, but this Court

only granted allocatur on Outdoor’s issue as set forth by the Majority. Thus, because

Outdoor preserved this issue but the Commonwealth Court failed to reach it, I would

remand to the Commonwealth Court to consider whether Section 916.1(h) precludes

Outdoor’s substantive validity challenge.

                                     III. Conclusion

      Accordingly, for the reasons set forth above, I would hold that pursuant to

Section 603(b) of the MPC the Zoning Ordinance is preempted and, therefore, invalid as

it relates to billboard use because the Zoning Ordinance irreconcilably conflicts with

DOT’s regulation, 67 Pa. Code § 445.4(b)(2)(i).        As a result, I would vacate the

Commonwealth Court’s opinion and order and remand the matter to the Commonwealth

Court for further consideration of Outdoor’s substantive validity challenge relative to

Section 916.1(h) of the MPC.12




12 I acknowledge that the parties did not brief or argue in relation to preemption or a de
jure exclusion. As noted above, however, the matter here stems from a clear and
undisputed conflict between a local zoning ordinance and a state regulation. Where such
a conflict exists, Section 603(b) of the MPC controls and resolves the conflict by
invalidating the local ordinance. This case only appears to involve a de facto exclusionary
ordinance challenge if we are willing to ignore the MPC and pretend that the local
ordinance allowing billboards is extant. I can no more ignore the MPC’s preemption
provision here than I could, in any matter, ignore controlling precedent because the
parties fail to cite it in their briefs.


                             [J-5-2022] [MO: Wecht, J.] - 10